Citation Nr: 0925778	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 7, 
2002 for the award of service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to April 
1955.  

In a January 2003 rating decision, the RO in Cleveland, Ohio, 
granted service connection for bilateral hearing loss, 
effective February 7, 2002.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO in 
Philadelphia, Pennsylvania, denied an effective date earlier 
than February 7, 2002 for the award of service connection for 
bilateral hearing loss.  In January 2006, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in July 2006, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 2006.

The Board notes that the Veteran's original VA claims file 
has been lost, and that the current file is a rebuilt one.  

In April 2009, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a February 1957 decision, the Board denied service 
connection for defective hearing.  

3.  In a January 2003 decision, the RO in Cleveland, Ohio, 
granted service connection for bilateral hearing loss, 
effective February 7, 2002.  Although notified of the 
decision in a February 2003 letter, the Veteran did not 
initiate an appeal.  

4.  In August 2004, the Veteran filed a claim for an 
effective date earlier than February 7, 2002 for the grant of 
service connection for bilateral hearing loss.


CONCLUSION OF LAW

The claim for an effective date earlier than February 7, 2002 
for the award of service connection for bilateral hearing 
loss is without legal merit.  38 U.S.C.A. §§ 5110(a), 7104 
(West 2002); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In this appeal, the Veteran and his representative have been 
notified of the reasons for the denial of the claim, and have 
been afforded opportunity to present evidence and argument 
with respect to the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the Veteran.  As will be explained below, the 
claim lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for an award of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date for a grant 
of benefits on the basis of the receipt of new and material 
evidence received after final disallowance, or in the case of 
reopened claims, is the date of receipt of the new claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).  

The basic facts in this case are not in dispute.  In a 
February 1957 decision, the Board denied service connection 
for defective hearing.  The Veteran filed another claim for 
service connection for bilateral hearing loss in February 
2002.  In a January 2003 rating decision, the RO in 
Cleveland, Ohio, granted service connection for bilateral 
hearing loss, effective February 7, 2002.  Although notified 
of the decision in a February 2003 letter, the Veteran did 
not initiate an appeal.  

The Veteran filed the claim culminating in the current appeal 
in August 2004.

While the Veteran now seeks to establish an earlier effective 
date for the grant of service connection for bilateral 
hearing loss, the United States Court of Appeals for Veterans 
Claims (Court) has held that such a freestanding claim for an 
earlier effective date attempts to vitiate the rule of 
finality.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006).  

As noted above, in a January 2003 decision, service 
connection for bilateral hearing loss was awarded and an 
effective date of February 7, 2002 assigned.  The Veteran did 
not appeal that decision.  Hence, that rating decision, and 
all its components, is final.  See 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  

The only way the Veteran could attempt to overcome the 
finality of the January 2003 decision-in an attempt to gain 
an earlier effective date-is to request a revision of that 
decision on the basis of clear and unmistaken error (CUE).  
See 38 C.F.R. § 3.105.  In this appeal, however, neither the 
Veteran nor his representative has asserted that the January 
2003 rating decision involved CUE.  Rather, in the September 
2006 Form 9, the Veteran stated that the February 1957 Board 
decision denying service connection for defective hearing was 
"IN ERROR, NOT FINAL."  

In April 2009, the Veteran and his representative were sent a 
letter that referenced the statements in the Form 9 set 
forth., and provided the regulations pertinent to claiming 
CUE in a prior Board decision; the letter also allowed the 
Veteran and his representatives 60 days to file a motion 
claiming clear and unmistakable error in the prior Board 
decision, if that was his desire.  No such motion was 
submitted.  

In any event, the matter at hand is being denied as a 
freestanding claim for an earlier effective date, filed after 
the January 2003 rating decision assigning the effective date 
has become final-a decision in which CUE (an exception to 
finality) has not been established or even alleged.  VA has 
no authority to adjudicate a freestanding earlier effective 
date claim in an attempt to overcome the finality of an 
unappealed RO decision.  See Rudd, 20 Vet. App. at 299. 

As demonstrated by the foregoing discussion, in this case, 
the finality of the prior January 2003 rating decision 
assigning the February 7, 2002 effective date for the award 
of service connection for bilateral hearing loss precludes VA 
from assigning an earlier effective date.  As such, there is 
no legal basis upon which to grant the benefit sought, and 
the claim on appeal must be denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than February 7, 2002 for the award 
of service connection for bilateral hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


